NOTICE OF ALLOWANCE
Allowance in response to amendments filed on 8/20/2019.
Claims 1 - 20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 - 20 are allowable over the prior art of record because the art of record does not disclose or suggest obvious training a first trouble forecast model of a first type of weather-related damage for the first and second trouble regions and training a second trouble forecast model of a second type of weather-related damage for the first and second trouble regions, the first trouble forecast model being trained using historical weather data for the at least a portion of the service area including at least one of the first or second trouble regions and first historical damage records regarding the first type of weather-related damage, the second trouble forecast model being trained using historical weather data for the at least the portion of the service area including at least one of the first or second trouble regions and second historical damage records regarding the second type of weather-related damage; applying each of the trouble forecast models for the at least one clustered region within the service area to obtain a trouble forecast for the first and second trouble regions within the service area for each type of the weather-related damage; determining a job forecast for the service area based on the trouble forecast for the service area according to a trouble-to-job mapping, wherein managing resources is based on the job forecast for the service area; and outputting the job forecast in order to facilitate .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dannevik et al (US 2012/0303278) figure teaches A method of predicting weather-exacerbated threats, said method comprising inputting localized weather measurement data into a weather threat prediction system; predicting future localized weather conditions based on said localized weather measurement data combined with modeling from National Weather Service Data; inputting natural environment and infrastructure data into said weather threat prediction system; correlating said infrastructure data with said predicted future localized weather conditions; and determining a threat level index over a region, a threat level indicating an area having a certain probabilistic likelihood of being harmed by said future weather conditions.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2122